Case: 3:19-cv-00136-WHR-EPD Doc #: 41 Filed: 03/31/21 Page: 1 of 2 PAGEID #: 353




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION




 BROCK SHANK, individually
 and on behalf of all persons
 and entities similarly situated,
            Plaintiff,
       v.
 GIVESURANCE INSURANCE
 SERVICES, INC., et al.,
             Defendants                            CASE NO. 3:19-CV-136
             and                                   JUDGE WALTER H. RICE
 GIVESURANCE INSURANCE
 SERVICES, INC.,
            Third-Party Plaintiff
        v.
 INFORMA MEDIA, INC.,
            Third-Party Defendant




       DECISION AND ENTRY DISMISSING WITHOUT PREJUDICE TO
       REFILING MOTION FOR JUDGMENT ON THE PLEADINGS (DOC.
       #25) AND THE MOTION TO DISMISS FOR FAILURE TO STATE A
       CLAIM (DOC. #26) PENDING DECISION BY UNITED STATES
       SUPREME COURT IN IN FACEBOOK V. DUGUID
Case: 3:19-cv-00136-WHR-EPD Doc #: 41 Filed: 03/31/21 Page: 2 of 2 PAGEID #: 354




      On January 11, 2021, the Court issued a Decision and Entry sustaining an

Amended Motion to Stay filed by Progressive Casualty Insurance Company and

Progressive West Insurance Company, (collectively “Progressive”), Doc. #35. The

motion to stay was sustained to preserve judicial and party resources pending a

decision by the United States Supreme Court in Facebook, Inc. v. Duguid, 141 S.

Ct. 193 (Mem), 2020 WL 3865252 (2020). The Court’s Decision stayed all

proceedings including two pending motions: Defendants’ Motion for Judgment on

the Pleadings, Doc. #25, and a Motion to Dismiss filed by Third-Party Defendant,

Informa Media, Inc., Doc. #26.

      Because it is unknown when the Supreme Court will decide Facebook the

Court dismisses without prejudice to refiling Defendants’ Motion for Judgment on

the Pleadings, Doc. #25, and a Motion to Dismiss filed by Third-Party Defendant,

Informa Media, Inc., Doc. #26. The case remains stayed and this Court’s Decision

and Entry, Doc. #35, remains in effect.




                                                              (tp - per Judge Rice authorization after his
Date: March 31, 2021                                          review)

                                          WALTER H. RICE




                                            2
